Name: COUNCIL REGULATION (EC) No 682/95 of 27 March 1995 extending the 1994/95 milk year
 Type: Regulation
 Subject Matter: trade policy;  marketing;  prices;  processed agricultural produce;  agricultural policy
 Date Published: nan

 31 . 3. 95 EN Official Journal of the European Communities No L 71 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 682/95 of 27 March 1995 extending the 1994/95 milk year THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas the target price for milk and the intervention prices for butter and skimmed-milk powder were fixed under the reform of the common agricultural policy by Regulation (EEC) No 2072/92 (2) for the period 1 July 1993 to 30 June 1995 ; whereas the 1994/95 milk year should therefore be extended until 30 June 1995, HAS ADOPTED THIS REGULATION : Article 1 The 1994/95 milk year shall end on 30 June 1995 and the 1995/96 milk year shall begin on 1 July 1995. Article 2 This Regulation shall enter into force on 1 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1995. For the Council The President J. PUECH (') OJ No L 148 , 28 . 6 . 1968, p. 13. Regulation as last amended by the 1994 Act of Accession. (2) OJ No L 215, 30. 7. 1992, p. 65. Regulation as last amended by Regulation (EC) No 1881 /94 (OJ No L 197, 30 . 7. 1994, p. 23).